DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-17 are pending. 
Claims 1-17 have been examined.
Claims 1-17 are rejected.

Priority
	Priority to CON 16/366007 filed on 03/27/2019, which claims priority to application 62/670949 filed on 05/14/2018 is acknowledged.
Drawings
The drawings filed on 12/16/2020 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-8, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (Canadian Patent Application Publication 2957805 A1, Published 02/18/2016) in view of Antoszczak et al. (Synthesis, antiproliferative and antibacterial activity of new amides of salinomycin, Published 2/25/2014).
The claims are directed to a method of treating a bacterial infection comprising delivering to the bacterial cell a complex of an antibiotic and a single-walled carbon nanotube. The claims are further directed to composition to be applied to treat Staphylococcus epidermidis infection.
Yao et al. teach a drug delivery system comprising a drug-loaded carbon nanotube formed by a carbon nanotube and drug molecule adsorbed on the surface of the carbon nanotube by hydrophobic interaction, wherein drug is preferably salinomycin (prior art claims 1, 2, and 17). The drug delivery system is administered to a subject in need of treatment (prior art claim 28). Salinomycin is an antibiotic (page 14, line 12). The drug delivery system penetrates the cell and visualized (page 19, lines 15-16, Figure 12A, and page 35, lines 9-15).  Yao et al. does not teach using the delivery system for treating Stasphylococcus epidermis infection.
Antoszczak et al. teach that salinomycin has good antibacterial activity against methicillin-resistant Staphylococcus epidermidis (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the delivery system for treatment of staphylococcus epidermidis and have a reasonable expectation of success. One would have been motivated to do so since Antoszczak et al. teach that salinomycin is shown to be effective against methicillin resistant  staphylococcus epidermidis. For the foregoing reasons the instant claim is rendered obvious by the teachings of the prior art.
Claims 4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (Canadian Patent Application Publication 2957805 A1, Published 02/18/2016) in view of Antoszczak et al. (Synthesis, antiproliferative and antibacterial activity of new amides of salinomycin, Published 2/25/2014) as applied to claim 1-3, 5-8, 12, 15, and 16 above, and further in view of Patel et al. (US Patent 6451339 B2, Published 09/17/2002).
The claims are further directed to the antibiotic being doxycycline.
The teachings of Yao et al. are discussed above.
Yao et al. does not teach that the antibiotic being doxycycline.
Patel et al. teach that doxycycline is a hydrophobic therapeutic agent (column 21, lines 62-67 and column 22, lines 1-33). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute salinomycin with doxycycline and have a reasonable expectation of success. One would have been motivated to do so since they are functional equivalents. Therefore, the instant claims are rendered obvious by the teachings of the prior art.

Claim 1-3, 5-8, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris et al. (Antimicrobial activity of cytotoxic drugs may influence isolation of bacteria and fungi from blood cultures, Published 1993) in view of Meng et al. (Single walled carbon nanotubes as drug delivery vehicles: Targeting doxorubicin to tumors, Published 12/02/2011) and Yacoby et al. (Antibacterial nanomedicine, Published 2008).
The claims are directed to a method of treating a bacterial infection comprising delivering to the bacterial cell a complex of an antibiotic and a single-walled carbon nanotube. The claims are further directed to composition to be applied to treat Staphylococcus epidermidis infection.
Peiris et al. teach doxorubicin retards the growth of Staphylococcus epidermidis (abstract). Doxorubicin is placed in contact with the bacteria (page 1124, column 2, paragraphs 2 and 3).
Peiris et al. lacks a teaching wherein doxorubicin is complexed with a single-walled carbon nanotube (SWNTs).
Meng et al. teach DOX is loaded onto the surface of SWNTs via hydrophobic interactions (page 1695, column 2, paragraph 1).
Yacoby teach SWNTs provide strong antimicrobial activity that cause severe membrane damage and subsequent cell inactivation (page 338, Executive Summary).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the DOX/SWNT complex of Meng et al. in the method of Peiris et a. and have a reasonable expectation of success. One would have been motivated to do so in order to provide a composition that has the additive antimicrobial effect.  For the foregoing reasons the instant claim is rendered obvious by the teachings of the prior art.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10898434. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass the claims of U.S. Patent No. 10898434. That is, the claims of U.S. Patent No. 10898434 are a species of the claims of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained fom the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617